Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 4/14,2020 is accepted by the Examiner.
Based on telephone interview on August 19, 2022 with respect to cancellation of claims 5, 7, 14, 16, 18 and amended claims 1, 13, 15, 17, 19 and 22, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-4, 6, 8-13, 15, 17 and 19-23 now renumbered as 1-18 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Sparkman, William, Reg No. 75,397), on August 19, 2022, without traverse.

           The amended claims 1, 13, 15, 17, 19 and 22 as follows: 
          Cancel claims 5, 7, 14, 16 and 18.

           Claim 1. (Currently Amended) A system for measuring mechanical properties of rock cuttings comprising: a vibration platform with an upper surface configured to vibrate a plurality of rock cuttings thereon;
           a sensor system operatively connected to the vibration platform to monitor the rock cuttings vibrating on the upper surface of the vibration platform, wherein the sensor system comprises one or more imaging sensors operatively connected to the vibration platform to measure surface color of the rock cuttings; and 
           a calculation module operatively connected to the vibration platform and the sensor system to calculate mechanical properties of the rock cuttings based on applied vibrational force frequency of the vibration platform and measurements of the rock cuttings from the sensor system, wherein the calculation module comprises machine readable instructions to cause the calculation module to:
           receive input from the sensor system including at least one of vibrational force frequency, measured displacement of the rock cuttings, dimensions of the rock cuttings, or weight of the rock cuttings; and
           calculate, based on the input from the sensor system, at least one geomechanical property of the rock cuttings including at least one of dynamic Young’s modulus, shear modulus, or Poisson’s ratio.
           Claim 5. (Canceled)
           Claim 7. (Canceled)  
           Claim 13. (Currently Amended) A method of measuring mechanical properties of rock cuttings comprising:
           using a sensor system and a vibration platform to measure response of the rock cuttings to vibration to measure mechanical properties of rock cuttings directly without re-shaping the rock cuttings, wherein measuring the mechanical properties of the rock cuttings includes automated calculation of the mechanical properties based on applied vibrational force frequency of the vibration platform and measurements of the rock cuttings from the sensor system, wherein the automated calculation of the mechanical properties includes monitoring surface color of the rock cuttings with the sensor system and using the surface color in the automated calculation of the mechanical properties, and wherein the automated calculation of the mechanical properties includes calculating, based on input from the sensor system, at least one geomechanical property of the rock cuttings including at least one of dynamic Young’s modulus, shear modulus, or Poisson’s ratio.     
           Claim 14. (Canceled)  
           Claim 15. (Currently Amended) The method as recited in claim[[ 14]] 13, wherein automated calculation of mechanical properties includes monitoring with the sensor system at least one of measured displacement of the rock cuttings, dimensions of the rock cuttings, and/or weight of the rock cuttings.
           Claim 16. (Canceled)  
           Claim 17. (Currently Amended) The method as recited in claim[[ 14]] 13, wherein automated calculation of mechanical properties includes monitoring three-dimensional shape of the rock cuttings with the sensor system, and using three-dimensional shape of the rock cuttings in automated calculation of mechanical properties.
           Claim 18. (Canceled)  
           Claim 19. (Currently Amended) The method as recited in claim 13, further comprising:
           receiving image data from [[the ]]at least one image sensor of the sensor system;
           	using an automated image recognition algorithm on the image data to determine quantity of mud sticking to a rock cutting; 
           using mud weight data to calculate weight of the mud;
           subtracting the weight of the mud from weight of the rock cutting to which the mud is sticking; and
           calculating, based on the input from the sensor system corrected to subtract mud weight, at least one geomechanical property of the rock cuttings including at least one of dynamic Young’s modulus, shear modulus, and/or Poisson’s ratio.
           Claim 22. (Currently Amended) The method as recited in claim 13, wherein measuring mechanical properties includes making corrections so a standard can be applied to calculate the mechanical properties of the [[ruck ]]rock cuttings, wherein the corrections include corrections to at least one of size, shape, and/or lithology of the rock cuttings.

                                              REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a system for measuring mechanical properties of rock cuttings includes a vibration platform with an upper surface configured to vibrate a plurality of rock cuttings thereon.
           Based on applicant’s amendment, with respect to claim 1, representative of claim 13, the closest prior art of record (Li and Ertas), Li reference is directed to acoustic source can generate an acoustic signal in a wellbore defined in a subterranean region, and the laser vibrometer can detect movement of a surface in the wellbore in response to the acoustic signal, and Ertas reference is directed to the field of drilling operations, particularly to monitoring and optimizing the same using surface measurements and the estimation techniques taught herein. More particularly, the present disclosure relates to methods to estimate the effective vibration amplitudes of the bottom of the drill tool assembly, such as at or near a drill bit, based on evaluation of selected surface operating parameters. But neither Li nor Ertas teach or suggest, among other things, “a sensor system operatively connected to the vibration platform to monitor the rock cuttings vibrating on the upper surface of the vibration platform, wherein the sensor system comprises one or more imaging sensors operatively connected to the vibration platform to measure surface “color of the rock” cuttings; and to calculate mechanical properties of the rock cuttings based on applied “vibrational force frequency” of the vibration platform and measurements of the rock cuttings from the sensor system, receive input from the sensor system including at least one of “vibrational force frequency”, measured displacement of the rock cuttings, dimensions of the rock cuttings, or weight of the rock cuttings; and calculate, based on the input from the sensor system, at least one geomechanical property of the rock cuttings including at least one of dynamic Young’s modulus, shear modulus, or Poisson’s ratio”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Li and Ertas) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
August 22, 2022